Citation Nr: 0604626	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-38 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a herniated nucleus pulposus L4-L5 and L5-S1, 
currently evaluated as 40 percent disabling.




ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel









INTRODUCTION

The veteran had active service from August 1971 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an increased evaluation for the post-
operative residuals of a herniated nucleus pulposus L4-L5 and 
L5-S1, and reports increased and severe pain in his back due 
to nerve damage, including painful shocks.
 
In the January 2002 VA exam, the examiner diagnosed 
degenerative disc disease of the lumbar spine, but did not 
discuss any neurological findings or offer a diagnosis or an 
opinion on a possible neurological condition.

During the course of this appeal, the schedular criteria for 
evaluation of diseases and injuries of the spine were changed 
effective September 26, 2003.  In light of this information, 
the Board finds that a VA examination is necessary.  The 
veteran should be advised of the importance of appearing for 
his examination.

The veteran reported that he is totally disabled by the 
Social Security Administration (SSA) and has not worked since 
1993.  There are no SSA records in the claims file.  The 
Board finds that these records are necessary. 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should take appropriate steps 
to obtain a copy of any pertinent evidence 
identified by the veteran, including the 
relevant Social Security records; and also any 
current medical records showing treatment.

2.  After the completion of #1, the veteran 
should be scheduled for VA orthopedic and 
neurological examination(s) to determine the 
nature and extent of the degenerative disc 
disease of the lumbar spine.  All laboratory 
tests should be completed.  The claims file 
should be made available to the examiner prior 
to the examination.  In addition to setting 
forth all pertinent orthopedic findings 
including range of motion and functional loss 
due to pain, fatigue, incoordination, and 
weakness.  The examiner(s) should provide 
specific comments as to any neurological 
findings and diagnosis.  All medical opinions 
must be accompanied by a complete rationale 
based on sound medical principles.

3.  The RO/AMC should readjudicate the 
veteran's claim for entitlement to an 
increased evaluation for post-operative 
residuals of a herniated nucleus pulposus L4-
L5 and L5-S1.  If any action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental statement 
of the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations to include the provisions of 38 
C.F.R. § 3.655.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before the 
claim is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


